Case 4:19-cv-01751-DMR Document 26-6 Filed 07/29/19 Page 1 of 4

EXHIBIT F
Case 4:19-cv-01751-DMR Document 26-6 Filed 07/29/19 Page 2 of 4

 

 

https://archive.is/zDaGI page 1
archivecaslytosk.onion Saved trom }itps:/twitter.convisislovecrutt/status/78596 7200939024384 | search ‘11. Oct 2016 23:19:56 UTC
webpage capture Mision i>" oom—
All snapshots from host twitter.com
Webpage “Pi shars download zo repod enor or abuse

 

Inhomogeneous-SIS 2) Follow
Last month, | was unexpectediy made homeless
in retaliation for reporting that @ioerror sexually

assaulted me & many others.#WhylDidntReport

a1 8 ® - Mtat Ran

Inhomogeneous-SIS —sisiove ctu
vacob Apoelbaum has conlinued tc raress and threaten me, my family, partner,
colleagues, friends, and the other victims. #Why!DidntRepon

View other replies

inhomogeneous-SIS —s:sibyeciutt
He's threatened doxing, anc gaslghted reporters anc sent them towards me and
@ ihe other victims on 2 weekly basis. #V¥nyividniReport

View other replies

Inhomogeneous-SIS_ '
His academic advisors have taken sien to punish and threaten repris2i—for
myself & others within academia—for our actions. #Why!DidniReport

) Inhomogeneous-SIS scoyocult 42m
Let's be clear: Jacob is a sociopathic narcisist, and his advisors are tenured
academics actively covering up for other reports of abuse.

View olher replies

) Inhomogeneous-SIS  ssinyerah 5
ae Outside the sycophantic and nepotistic cesspits of academia, there are intelligent
8 and amazing people, doing good work and helping cthers.

View other replies

 
Case 4:19-cv-01751-DMR Document 26-6 Filed 07/29/19 Page 3 of 4

https: //archive.is/zDaGI page 2

 

J} Inhomogeneous-SiS ustover tit
at Yo The true academe is witness to violence, yet—for seif-preservation—choses
complacency and complicity, Cowards and villains, the lot of you.

Show more

Jonathan Lassoff. 9 42m
@isislovecruft I'm working on moving to Bestin in 2017, and thinking about starting
another hacker flatshare for sane people, if interested.

¥

WORD ELEL

View other replies
i Inhomogeneous-SIS_ ssloyerrutt 5 q
x @jof Thanks, but | wouldn't advise ne there...
e
Alison Macrina ferinrs Lem
@isislovecruft so much love to you @
©
Jonathan Lassoff 9) 20:

@isis'ovecruft oh no! This realty sucks, Everything about this situation is all kinds of
fucked up.

3 ©
Nasma Ahmed Nasma Alimed Sim
@isislovecruft sending you lots of love @”
& tt @
TERRORmie terme 53m

@isislovecruft no doubt you nave places to stay (and probably aren't in SF), but I'm
happy to host friends-of-friends in our spare room

4 13 o

Lennie Budgell § Secirovelser 59m
@isisiovecruft oh come off it already.

+ ts w

kragen  kragen 32
@isislovecruft FUCK. Are you okay?

&

Ben Rosengart feeionstiax 55m
@isislovecruft Yikes. What happened?

 

w see

Dénal  demurtag - 6m
@isislovecruft @ioerror sorry to hear this, but why didn't you report?

 

ae

» Madbrain Rudesby = Kaptan_aos 49m
¥ @isislovecrufi I'm so sorry :-( Pls try not to worry, u will be ok.

 
Case 4:19-cv-01751-DMR Document 26-6 Filed 07/29/19 Page 4 of 4

https: //archive.is/zDaGI

 
